PER CURIAM.
We have before us for review a final judgment entered by the Circuit Court for Sarasota County evicting the appellant from a mobile home park located in Charlotte County. We reverse because the Circuit Court of Sarasota County lacked subject matter jurisdiction to order the eviction of a residential tenant from premises located in another county. Such jurisdiction lies exclusively in the county court of the county where the premises are located. §§ 34.-011(2), 83.59 and 83.7594(4), Fla.Stat. (1983).
REVERSED AND REMANDED.
HOBSON, A.C.J., and BOARDMAN and DANAHY, JJ., concur.